IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.74,906


EX PARTE GABRIEL ALVAREZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM VICTORIA COUNTY



 Per Curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this Court
pursuant to Tex. Code Crim. Proc. art. 11.07, § 3, et seq.  Applicant was convicted of the
felony offense of murder, and punishment was assessed at twenty-five years confinement.  No
direct appeal was taken.
	Applicant contends, inter alia, that he was denied his right to appeal.  The trial court
entered findings of fact and conclusions of law recommending that Applicant be granted an
out-of-time appeal.  We agree. 
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from his
conviction in cause number 01-2-18, 704-A from the 24th Judicial District Court of Victoria
County.  The proper remedy in a case such as this is to return Applicant to the point at which
he can give notice of appeal.  For purposes of the Texas Rules of Appellate Procedure, all time
limits shall be calculated as if the conviction had been entered on the day that the mandate of
this Court issues.  We hold that Applicant, should he desire to prosecute an appeal, must take
affirmative steps to see that notice of appeal is given within thirty days after the mandate of
this Court has issued.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).
DO NOT PUBLISH
DELIVERED: March 3, 2004